Sutherland, J.
I concur in the result of the opinion delivered. I do not think the evidence before us is to be weighed and balanced with the same nicety as would be proper in a civil cause. All we have to do, in a case like the present, is, to inquire whether, in the conduct of the jury, that prudence and circumspection has been observed, which becomes them on so solemn an occasion as that which commits to their hands the life of a fellow being. There is no difference among us, that the mere fact of drinking spiritous liquor is enough to set aside the verdict. It will never do to hold a rule short of this: that where any one of the jury, in the course of the trial, drinks spiritous liquor, we will set aside the verdict, on this ground alone. In this case, I think there is little doubt that two of the jurors did drink, -though probably not in such quantities as in the least to disqualify them for a *37discharge of their duty. Here are four witnesses who concur in the fact that the two jurors drank ; and none of them have ever contradicted themselves, as to this fact, in any subsequent conversation, though three of them have given statements at war with their affidavits, in other respects. Swartwout contents himself with denying that he drank whiskey ; but does not, and indeed could not in truth, deny this of his co-juror, Lamb; though he might, if true, have done so with the same propriety that he denies Lamb’s holding conversation with any one on the subject of the trial. As to the latter, he could not speak with absolute certainty. At one time he was six rods from Lamb, when he might have conversed unheard by Swartwout: though if during the time of their separation he had his eye upon Lamb, he might have negated the fact of his drinking. He has not even gone so far as to say that he did not see Lamb drink. Though three of these witnesses have, subsequent to their making affidavits in behalf of the prisoner, contradicted themselves in relation to some of the material facts to which they swore, I do not think that, on this summary application addressed to the Court, we are warranted, in utterly rejecting their testimony, upon the maxim/aZsws in uno,falsus in omnibus. It is enough that we are brought to entertain a reasonable doubt upon the facts in question. It is not like the case of a civil trial, or indeed of any trial, where witnesses may be compelled to attend and undergo a cross-examination. But, on the whole, I think the evidence conclusive that the jurors whose conduct is in question, or one of them, did drink spiritous liquor of some kind.
As remarked by Mr. Justice Woodworth, it is impossible to lay down any general rule, which shall guide in all the various circumstances with which cases like this may be attended; yet I have no hesitation in saying, that where the separation of a jury is contrary to their duty towards the Court, and there is the slightest suspicion of abuse, their verdict should be set aside. The separation here was unusual and unwarrantable. It was perfectly proper for this jury to go out under the care of the constables, and a jury *38cannot, in such a case, be always immediately under the eyes of the officers. The purpose is plain for which they were suffered to leave the box. It was not for the purpose of going to their meals; and they received from the Court the usual strict charge as to their demeanor. Yet they departed entirely from the care of the officer, and the instructions they had. received, and went a distance of 30 rods, to their lodgings. This was not necessary. It was improper; .and I think a separation under these circumstances, in itself, enters with great weight into the cause for granting a new trial, in which we are unanimous.